Exhibit 10.13

 



ROAR



 



 

November 15, 2013

 

Genius Brands International Inc.

Attn: Klaus Moeller, Chairman & CEO

3111 Camino Del Rio North

Suite 400

San Diego, CA 92108
klaus@gnusinc.com

 

Re: ROAR Engagement

 

Dear Klaus:

 

Please find the terms of ROAR, LLC’s (“ROAR” or “Consultant”) engagement with
Genius Brands International, Inc. (the “Client” or “GNUS”).

 

1.Scope of Services. ROAR agrees to provide the Client with the following
non-exclusive strategic management services (the “Services”):

 

1.1.Assist and advise GNUS in developing a business development strategy for
entertainment and media, and facilitate high level introductions to content
syndicators, retailers, studios, production companies and television networks;

 

1.2.Assist and advise GNUS with respect to its merger with A2 Entertainment LLC,
including all brand and operational integration issues;

 

1.3.Assist and advise GNUS with respect to its content strategy, including all
film, television and digital initiatives; and

 

1.4.Seek and source appropriate celebrity talent to serve as brand ambassador(s)
for GNUS.

 

2.Term and Termination. This Agreement will have a term of 18 months from the
date hereof (the “Term”), Following the Term, the Client will pay Commission (as
defined below), if any, quarterly, in accordance with Section 3.2 herein. The
Client will have absolutely no obligation to sign any deal sourced by ROAR, and
no obligation to pay any Commissions except on applicable monies actually
received by Client.

 

 

 

 



 

9701 Wilshire Blvd., 8th Floor · Beverly Hills, California 90212 · Ph:
310-424-7800 Fax: 310-424-7824

 



1

 

 

 

3.ROAR’s Management Compensation. In consideration for its performance of the
Services, the Client agree to pay ROAR the following:

 

3.1.Non-refundable, Irrevocable Retainer: Upon execution of this Agreement, the
Client shall issue to ROAR 6,749,175 shares of the Client’s restricted common
stock, which shares shall vest in accordance with the following schedule: (i)
2,000,000 shares upon full execution hereof; (ii) 2,000,000 shares on 1/15/14;
(iii) 1,374,588 shares on 9/15/14, and (iv) 1,374,587 shares on 3/15/15 (the
“Consulting Shares”). All Consulting Shares issued hereunder may be adjusted to
account for any stock splits, reclassifications and/or reorganizations, if any.
The Consultant agrees to the Client causing its transfer agent to place a
“vesting” legend and stock order against the Consulting Shares in accordance
with the foregoing vesting schedule.

 

3.2Commission: The Client shall pay the Consultant a commission of 10% of 100%
of the derived value from any agreement with a contractual party entered into by
the Client and introduced by ROAR (the “Commissions”). By way of example, if the
Client hires a celebrity endorser introduced to the Client by ROAR, the
Commission would be calculated as 10% of the endorsement fee paid to the
endorser.

 

3.3ROAR understands that the issuance of any the Consulting Shares is being made
pursuant to an exemption from registration under state law and with the
Securities and Exchange Commission afforded by Section 4(2) of the Securities
Act of 1933, as amended (the “Act”) and/or Regulation D promulgated thereunder,
relating to transactions by an issuer not involving any public offering.
Consequently, the Consulting Shares are “restricted securities” as that term is
defined under the federal securities laws. ROAR acknowledges that any Consulting
Shares granted under this Agreement may not be sold or otherwise transferred
unless they are registered under the Act and any applicable state securities law
or an exemption from such registration is available. Consultant hereby
represents and warrants that Consultant is an “accredited investor,” as such
term is defined in Rule 501 of Regulation D promulgated under the Act, and
Consultant is able to bear the economic risk of an investment in the Consulting
Shares. Consultant is acquiring the Consulting Shares solely for its own account
and not with a view to the distribution or resale of the Consulting Shares
except pursuant to a registration statement declared effective under the Act, or
an exemption from the registration requirements of, the Act. Consultant
understands that the Consulting Shares are restricted securities as defined in
Rule 144 of the Act and that the Consulting Shares shall accordingly bear a
standard restrictive legend

 

4.Expense Reimbursements. ROAR will pay for all expenses in connection with the
Services and this Agreement, except as otherwise explicitly set forth herein. If
ROAR is asked to incur expenses by the Client, outside of the reasonable scope
of the Services and as otherwise contemplated by this Agreement, the Client
shall reimburse such expenses if such expenses have been pre-approved in writing
by the Client, with e-mail confirmation serving as an acceptable form of
approval. ROAR will provide detailed invoices along with original receipts (or
copies of credit card statements with line items) for such expenses. Subject to
the foregoing, payment will be due within 10 days following submission to the
Client.

 

2

 

 

 

5.Confidentiality. ROAR acknowledges that during the Term of this Agreement,
ROAR may possess, learn or become privy to trade secrets, knowledge about the
Client’s business, products, services, techniques, experimental work, market,
marketing plan, marketing techniques, customers, clients, suppliers, staff
members, investors, work product, and similar proprietary information owned by
or associated with the Client (the “Confidential Information”). ROAR agrees that
it shall hold all Confidential Information in strict confidence; not allow any
unauthorized person access to the Confidential Information; make no disclosure
or use, in any way, of any Confidential Information, without the prior written
consent of the Client. The term “Confidential Information” shall not include
information that: (a) is or becomes generally available to the public, other
than as a result of a disclosure by ROAR or any of its representatives in breach
of this Agreement; (b) came into ROAR’s possession from a third party who is
known to ROAR not to be bound by any obligations of confidentiality to the
Client, or otherwise; or (c) was developed by ROAR or its representatives
independently of and without reference to, or knowledge of, any information
communicated to ROAR by the Client. ROAR agrees and acknowledges that
Confidential Information furnished by the Client to ROAR, or produced by ROAR or
others in connection with the performance of services under this Agreement, will
be and remain the Client’s sole property. Similarly, the Client will hold all of
ROAR’s Confidential Information strictly confidential in accordance with this
Section. This Section 5 shall survive the termination of this Agreement.

 

6.Audit. ROAR may appoint a certified public accountant to examine, at its cost
and expense, those portions of the Client’s books and records relating solely to
the payments due to ROAR hereunder (the Client may prepare abstracts of the
relevant books and records) for up to 3 years after the expiration or
termination of this Agreement. Such audit shall be performed during normal
business hours, by a CPA that has signed a confidentiality agreement provided by
the Client, upon 10 business days prior written notice, with minimal disruption
to the Client.

 

7.Applicable Law and Indemnity. This Agreement shall be governed by and
construed solely and exclusively in accordance with the laws of the State of
California, without reference to its conflicts of law principles. Appropriate
jurisdiction and venue for any dispute or claim arising hereunder shall lie in
Los Angeles, CA. In the event any parts of this Section or the Agreement in
general are found to be void, the remaining provisions of this Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.

 

8.Non-Solicitation. For the Term and 6 months thereafter ROAR and the Client
agree not to directly or indirectly solicit for employment or employ any person
who is now employed by the other, without prior written consent.

 

9.Limitation of Liability. UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES ARISING
FROM ANY PROVISION OF THIS AGREEMENT OTHER THAN DAMAGES ARISING OUT OF BREACH OF
CONFIDENTIALITY SET FORTH IN SECTION 5.

 

3

 

 

 

10.  Disclaimer.  From time to time, through the course of ROAR’s representation
of you, we may express beliefs concerning the effectiveness of various
strategies and courses of action or concerning the merits of any action.
However, ROAR has not and will not make any promises or give any guarantees
regarding the ultimate success or outcome of a matter. Any statements of ROAR's
partners, managers, coordinators, employees, consultants or partners are not
intended, nor should they be construed, as any such promise or guarantee.

If everything appears in order, please sign where indicated below and return one
fully executed copy to me.

 

Best regards,   Understood, Acknowledged & Agreed           ROAR, LLC   Genius
Brands International Inc.                           By:   /s/  Greg Suess   By: 
/s/  Klaus Moeller     Greg Suess, Manager     Klaus Moeller, Chairman & CEO  

 

 

 



4

